UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-33813 MEMSIC, INC. (Exact name of registrant as specified in its charter) DELAWARE 04-3457049 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tech Drive, Suite 325, Andover, MA 01810 Telephone: (978)738-0900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.00001 par value The Nasdaq Stock Market, LLC (Nasdaq Global Market) Securities registered pursuant to Section12(b) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨Large accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June30, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of voting stock held by non-affiliates of the registrant was approximately $27,902,292. On April 26, 2011, 23,825,763 shares of our common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Amendment No.1 to Annual Report on Form 10-K/A amends our Annual Report on Form 10-K for the year ended December31, 2010 filed with the Securities and Exchange Commission on March 31, 2011 (the “Original Report”).This Form 10-K/A replaces in its entirety the information previously incorporated by reference in Part III of the Original Report. INDEX TO FORM 10-K/A Page PARTIII Item 10. Directors, Executive Officers, and Corporate Governance 1 Item 11. Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item 13. Certain Relationships and Related Transactions and Director Independence 13 Item 14. Principal Accountant Fees and Services 14 PARTIV Item 15. Exhibits and Financial Statement Schedules 15 Signatures PART III Item 10. Directors, Executive Officers and Corporate Governance Board of Directors Our board of directors is divided into three classes. Each of the directors serves a three-year term, with one class of directors being elected by our stockholders at each annual meeting. Currently, our directors are divided into Classes I, II and III as follows: Name Age TermExpires Position CLASS I DIRECTORS Lawrence A. Kaufman, Ph.D.(1)(3)(4) 70 Director David Yang(1)(2)(3) 42 Director CLASS II DIRECTORS Roger W. Blethen(2)(4) 59 Lead Director Yang Zhao, Ph.D. 48 President, Chief Executive Officer and Chairman of the Board of Directors CLASS III DIRECTORS Michael Tung(1)(3) 55 Director Quan Zhou, Ph.D. 53 Director Member of audit committee. Member of compensation committee. Member of nominating committee Member of governance committee Lawrence A. Kaufman, Ph.D. has served as a director since 2008. Dr.Kaufman has been the president and chief executive officer of Lightwave Power Inc., a provider of photovoltaic products for solar energy, since May 2008. From 2006 to 2007, Dr.Kaufman was a partner in The GulfStream Group. Prior to joining The GulfStream Group, Dr.Kaufman founded Sionex Corporation, a venture-backed company that develops miniature chemical sensors, and served as its president and chief executive officer from 2000 to 2003 and as Executive Vice President from 2003 to 2005. Dr.Kaufman currently serves as a director of Top Banana, a non-profit educationcompany and is a partner in The Pinnacle Acquisition Group. Dr.Kaufman was a director of Optical Tape Systems, Inc., from 2005 to 2007, and a director of The MicroOptical Corporation, from 2002 to 2006. Dr.Kaufman received a Bachelor of Science degree in Physics from Rensselaer Polytechnic Institute and a Ph.D. in Solid State Physics from Tufts University.We believe that Dr. Kaufman’s educational background in solid state physics, his knowledge of many facets of the electronics industry, and his management experience gained from his employment as a senior operating executive and director of companies in a wide range of businesses qualify him to serve as a member of our board of directors. David K. Yang has served as a director since 2007. Mr.Yang is a partner of The CID Group and joined The CID Group as one of the founding employees in 1998. Prior to founding The CID Group, Mr.Yang co-founded an incubator firm, Future Technology Consulting, Inc. to provide legal and advisory work to technology start-up companies in Taiwan. From 1994 to 1997, he served as a lawyer for Tsar and Tsai Law Firm and Jones Day. Mr.Yang has previously served as director or observer for Techwell, Inc., Advanced Analogic Technologies, Inc. and Young Fast Optoelectronic Co., Ltd. Mr.Yang received a J.D. degree from Cornell University in 1993 and a B.A. degree in Asian Studies from the University of Michigan, Ann Arbor in 1990. We believe that Mr.Yang’s professional training in law, his extensive experience in advising companies engaged in businesses similar to ours, his service as a director and board observer to such companies and his background as a private equity investor qualify him to serve as a member of our board of directors. 1 Roger W. Blethen has served as a director since 2005. In March 2008, our Board of Directors also designated Mr.Blethen as our lead director. In 2001, Mr.Blethen was appointed chairman of the board of LTX Corporation, a provider of semiconductor test solutions to major integrated-circuit manufacturers. Mr.Blethen served as the president and chief executive officer of LTX Corporation from 1994 to October 2005. Mr.Blethen serves as Chairman of Quebec-based Diablo Technologies Inc. Mr.Blethen currently serves Northeastern University on its Industrial Advisory Board to the Department of Electrical and Computer Engineering. Mr.Blethen received his B.S. in Electrical Engineering from Northeastern University in 1974.We believe that Mr.Blethen’s educational background in electrical engineering, his broad knowledge of the semiconductor industry, gained from his long tenure as a senior operating executive and director of LTX Corporation and as a director of Diablo Technologies, and the skills, judgment and experience he has accumulated in these capacities and as a chief executive officer qualify him to serve as a member of our board of directors. Yang Zhao, Ph.D. is our founder and has served as our President and Chief Executive Officer since our inception and as chairman of the Board of Directors since 2007. Dr.Zhao has over 17 years of experience in MEMS technology and related business development. Prior to founding our company in 1999, Dr.Zhao served in various management positions at Analog Devices, Inc. for seven years, where he was instrumental in developing ADI’s MEMS product line and forming industry-wide strategic relationships. Dr.Zhao is well-recognized in the field of MEMS technology. He has been named as an inventor on 22 U.S. patents in IC circuit, processing, packaging and MEMS technology. Dr.Zhao holds a B.S. degree in physics from Peking University, as well as a master’s degree and a Ph.D. in electrical engineering from Princeton University where he studied under Professor Daniel Tsui, who won the 1998 Nobel Prize in physics. He is currently a member of the board at the School of Engineering of Peking University. We believe that Dr.Zhao’s educational background in electrical engineering and MEMS technology, his prior management experience and his extensive knowledge of our company’s history and culture, its products, technology and personnel, and its markets and customers, qualify him to serve as a member of our board of directors. Michael Tung has served as a director since 2004. Mr.Tung joined VentureStar-InveStar Capital Inc. as chief financial officer and Managing Partner in 2002 and is responsible for managing its investment portfolio companies. Mr.Tung has over 20 years of experience in finance, taxation, accounting and general management. He served as chief financial officer for more than 10 years in various organizations, including Acer America Corp., Foxconn Corporation and Fibera Inc. (a start-up company). Mr.Tung worked as Senior Audit Manager of KPMG for 10 years. Mr.Tung received a B.S. degree in Accounting from Tam Kay University. We believe that Mr.Tung’s educational background in accounting and finance, his broad experience in finance, taxation, accounting and general management and his knowledge of our industry, gained from his employment as an executive of VentureStar-InveStar Capital and as a chief financial officer of companies engaged in businesses similar to ours, qualify him to serve as a member of our board of directors. Quan Zhou, Ph.D. was appointed as a director in March 2011. Dr.Zhou is a general partner of IDG Capital Partners and has held this position since 1995. He is currently a managing member of the general partner of IDG Technology Venture Investments, L.P. and its successor funds and is serving as a director of the general partner of each of IDG-Accel China Growth Fund I, IDG-Accel China Growth Fund II and IDG-Accel China Capital Fund.In addition, Dr. Zhou currently serves as a director of Soufun Holdings Limited and also on the boards of a number of private companies, including Superdata Technology (Asia) Limited, OriGene Technologies Inc., CosmoChina International Inc., Giganology Limited, Yesky.com Inc. and Wupima Inc.Dr. Zhou received his bachelor degree in science from the University of Science and Technology of China in 1981 and a Ph.D. in fiber optics from Rutgers University in 1989.We believe that Dr. Zhou’s educational background in science, his broad experience in financial and business matters and his deep knowledge of the China market, gained from his employment as an executive of IDG Capital Partners and as director of its portfolio companies, qualifies him to serve as a member of our board of directors. 2 Chairman of the Board and Lead Director Yang Zhao, Ph.D., our president and chief executive officer, is also the chairman of our board of directors. In that capacity, he presides over all meetings of the board.In 2008, our board of directors established the additional position of lead director and appointed Roger Blethen to serve in that position. Our lead director is a non-employee director whose responsibilities are to: • preside over board meetings in the absence of the chairman and lead “executive sessions” of the board (i.e., sessions without management present); • consult with other directors concerning corporate governance matters and identification of issues for board meeting discussions and set the board meeting agenda in consultation with the chairman; • advise the chief executive officer on organizational development, business strategy and corporate governance; and • advise the chief executive officer and chief financial officer on appropriate communications policies and procedures. We believe that our current board leadership structure, with Dr.Zhao serving as both chief executive officer and board chairman, is appropriate and in the interest of our stockholders, in light of Dr.Zhao’s experience and effectiveness in serving in these roles, the efficiencies of having the chief executive officer also serve in the role of chairman and our strong corporate governance structure, including the fact that all of our other directors are independent. We believe that by having Dr.Zhao serve as our chairman we benefit from his extensive knowledge of our company’s history and culture, its products, technology and personnel, its markets and customers, and its operations in setting the agenda for meetings of our board, bringing relevant information to the attention of the directors and facilitating discussion of important strategic and operational issues. His combined role also enables decisive leadership, ensures clear accountability, and enhances our ability to communicate clearly and consistently to our stockholders, employees, customers and suppliers. Our purpose in establishing the lead director position was to facilitate communications between the independent directors and the chairman and thereby assist both him and the independent directors in more efficiently and effectively performing their respective roles. Our lead director has no role in the management or operations of the company, does not establish company policy or strategy and, except as directed by the board, does not act as a spokesman for the company. Audit Committee Our audit committee consists of Messrs. Tung, Kaufman and Yang, with Mr. Tung serving as chair. Our audit committee oversees our corporate accounting and financial reporting process and internal controls over financial reporting. Our audit committee evaluates the qualifications, independence and performance of our independent registered public accounting firm, Ernst& Young LLP; engages and determines the compensation of the independent auditor; approves the retention of the independent auditor to perform any proposed permissible non-audit services; reviews our financial disclosures, including our critical accounting policies and internal controls over financial reporting; prepares an annual report to our stockholders for inclusion in our proxy statement; reviews and approves in advance any proposed related party transactions; and discusses with management and the independent auditor the results of the annual audit and our financial statements. We believe that our audit committee members meet the requirements for independence and financial literacy under the current requirements of the Sarbanes-Oxley Act of 2002, The Nasdaq Global Market and SEC rules and regulations. In addition, the board of directors has determined that Mr.Tung is qualified as an “audit committee financial expert” within the meaning of the SEC rules and regulations. A copy of the charter of our audit committee is available in the Investor Relations section of our website at www.memsic.com. 3 Code of Conduct and Code of Ethics Our board of directors has adopted a code of conduct, which establishes the standards of ethical conduct applicable to all of our directors, officers and employees. Our code of conduct addresses issues relating to, among other things, conflicts of interest, related party transactions, use of company funds and sensitive payments, corporate opportunities, internal controls over financial reporting, and confidential information. In addition, our board of directors has adopted a code of ethics applicable to our chief executive officer and chief financial officer. Our code of ethics sets guidelines for these individuals to implement policies and procedures to enhance disclosure and reporting system at our company. Our code of conduct is publicly available on our website at www.memsic.com. Any waiver of our code of conduct or code of ethics with respect to our chief executive officer, chief financial officer, controller or persons performing similar functions may only be authorized by our audit committee and will be disclosed as required by applicable law. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who beneficially own more than ten percent of a registered class of our equity securities, to file reports of ownership of, and transactions in, our securities with the Securities and Exchange Commission. These directors, executive officers and ten-percent stockholders are also required to furnish us with copies of all Section16(a) forms they file. Based solely on a review of the copies of such forms received by us, and on written representations from certain reporting persons, we believe that during 2010 our directors, officers and ten-percent stockholders complied with all applicable Section16(a) filing requirements, except that Dr. Zhao filed one Form 4 a day late with regard to sales made pursuant to a Rule 10b-1 Sales Plan. 4 2010 Director Compensation For the year ending December 31, 2010, members of our board of directors received cash retainers (payable quarterly in arrears), per meeting fees and annual stock option awards, as follows: • each non-employee director receives a cash retainer in the amount of $20,000 per year; • our lead director and chairpersons of our standing committees receive additional annual cash retainers, as follows: lead director, $20,000; audit committee chair, $10,000; compensation committee chair, $7,500; nominating committee chair, $5,000; and governance committee chair, $5,000; • each incumbent non-employee director receives annually a non-qualified stock option to purchase 12,000 shares of our common stock, and any newly elected non-employee director will receive upon such election a non-qualified stock option to purchase 20,000 shares of our common stock; and • our non-employee directors also receive cash fees for each meeting of the board of directors or of any committee of which they are members that they attend, as follows: all non-employee directors, $2,500 per board meeting; audit committee chair, up to $1,500 per audit committee meeting; compensation committee chair, $2,500 per compensation committee meeting; and other members of our standing committees, $1,000 per committee meeting. The following table details the compensation paid to our directors, other than Dr.Zhao, for the year ended December31, 2010. Feesearned orpaid in cash(1) Option Awards(2) Total Roger W. Blethen(3) $ $ $ Lawrence A. Kaufman(3) $ $ $ Michael Tung(3) $ $ $ David Yang(3) $ $ $ Paul M. Zavracky(4) $ $ $ Amounts shown reflect fees earned in calendar year 2010 and do not include fees paid in 2010 for services provided in calendar year 2009. Represents the grant date fair value of non-qualified stock options granted to each non-employee director, computed in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic718 (“ASC718”). The assumptions used to calculate the fair value of the stock options granted in 2010 are described in Note 12 to the consolidated financial statements included in this Report. On May 12, 2010, we granted to each non-employee director a non-qualified stock option to purchase 12,000 shares of our common stock at an exercise price of $3.35 per share, vesting in equal installments on each of the first three anniversaries of the date of grant. Paul M. Zavracky, Ph.D. served as a director until December 31, 2010. Dr. Zavracky was appointed as our President of North American and European Operations on November 30, 2010, and resigned from our board of directors on December 31, 2010. 5 Executive Officers The following table sets forth information with respect to our executive officers as of April 29, 2011: Name Age Position Yang Zhao, Ph.D 48 President, Chief Executive Officer; Director Patricia Niu 44 Chief Financial Officer Mark S. Laich 49 Vice President – Worldwide Sales and Marketing Paul M. Zavracky, Ph.D. 62 President of North American and European Operations Further information regarding Dr. Zhao is available in the section titled “–Board of Directors.” Patricia Niu has served as our Chief Financial Officer since June 2008. From 2003 to 2008, Ms. Niu held positions as our Vice President of Finance and Corporate Controller. Ms.Niu has over 16 years of experience in corporate finance and four years of experience in commercial banking. Prior to joining MEMSIC, Ms.Niu served as the International Business Unit Controller at Key3Media Events, Inc. from 2001 to 2002 and Audit Supervisor and Senior Financial Analyst at Fesenius Medical Care, N.A. from 1995 to 2001. From 1989 through 1995, Ms.Niu was a commercial lender at Bank of China, Head Office in Beijing, China and The Savings Bank in Wakefield, Massachusetts. Ms.Niu received an M.B.A. from Northeastern University in Boston in 1994 and a B.A. from Beijing Foreign Studies University in China in 1989. Mark S. Laich has served as our Vice President of Worldwide Sales and Marketingsince October 2008. Mr.Laich has over 22 years experience in semiconductor sales and intellectual property licensing. From October 2004 to December 2007, Mr.Laich held various senior sales management positions with Potentia Semiconductor Corporation. Prior to Potentia Semiconductor, from March 2001 to September 2004, Mr.Laich was director of sales at Azanda Network Devices, Inc. Mr.Laich received a Bachelor of Science in Electrical Engineering from Virginia Polytechnic Institute. Paul M. Zavracky, Ph.D. has served as our President of North American and European Operations since January 1, 2011. Dr. Zavracky also served as a member of our Board of Directors from 1999 until his resignation on December 31, 2010. Dr.Zavracky’s more than 30 years of business experience includes research at MIT Lincoln Laboratory, teaching at a major university, and management of successful venture funded companies. From 2006 to 2010, he served Northeastern University as the Dean of the School of Technological Entrepreneurship. From 1998 to 2006, he was the president and chief operating officer of The MicroOptical Corporation, a start-up company he co-founded. Between 1991 and 1998, he was a tenured professor of electrical engineering at Northeastern University. Before joining Northeastern University, Dr.Zavracky was the chief operating officer of Kopin Corporation, a venture backed company that he and a small group of colleagues from the Massachusetts Institute of Technology’s Lincoln Labs started. He led the effort in establishing Kopin’s SOI materials capability as an enabling technology for liquid crystal microdisplays. Dr.Zavracky spent five years at The Foxboro Company as principal scientist and technical group leader establishing a MEMS program beginning in 1980. Dr.Zavracky also spent five years at Coulter Corporation managing the government system group working on electrophotographic film and five years at MIT Lincoln Laboratory where he was involved in the development of materials for solar energy applications. He obtained his Ph.D. in Physics at Tufts University. He holds Bachelors and Master’s degrees in Physics from Northeastern University. He has more than 100 publications and 67 issued patents. 6 Item 11. Executive Compensation 2010 Summary Compensation Table. The following table sets forth compensation information for our chief executive officer and our two other most highly compensated executive officers who were in office at December31, 2010. These persons are referred to as our “named executive officers” elsewhere in this Report. Except as provided below, none of our named executive officers received any other compensation required to be disclosed by law or in excess of $10,000 annually. Option Allother Nameand PrincipalPosition Year Salary($) Bonus($) awards ($) (1) compensation ($) Total($) Yang Zhao, Ph.D (3) $ $ $
